Citation Nr: 0611952	
Decision Date: 04/26/06    Archive Date: 05/02/06	

DOCKET NO.  03-29 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a dysthymic 
disorder, currently evaluated at 30 percent.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left patella, currently evaluated at 
10 percent.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2002 and October 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee that denied the 
benefits sought on appeal.  The veteran, who had active 
service from July 1953 to February 1971, appealed those 
decisions to the BVA, and the case was referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran's dysthymic disorder is not shown to be 
productive of occupational and social impairment with reduced 
reliability and productivity.

2.  The veteran's left knee does not manifest limitation of 
leg extension to 15 degrees or limitation of leg flexion to 
30 degrees.

3.  The veteran manifests Level IV hearing in his right ear 
and Level V hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a dysthymic disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9433 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the left patella have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, 
Diagnostic Code 5299-5010 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of  letters from the RO to 
the veteran dated in August 2002, August 2004 and February 
2005. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed an additional duty upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that an effective date for the award of benefits will be 
assigned if an increased evaluation is awarded.  Although the 
RO did not advise the veteran of such information, because 
the claims for increased evaluations are being denied, the 
questions of an appropriately assigned effective date for a 
grant of an increased evaluation is not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated by the facts and circumstances in this case.  The 
veteran and his representative have been kept appraised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's claims.

The veteran essentially contends that the evaluations 
assigned for his dysthymic disorder, his left knee disability 
and his hearing loss do not accurately reflect the severity 
of those disabilities.  Disability evaluations are determined 
by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluation of Dysthymic Disorder

A rating decision dated in July 1971 granted service 
connection for a psychiatric disorder, specifically for a 
depressive reaction with somatization, manifested by 
complaints of nervousness, tenseness and headaches.  A 
10 percent evaluation was assigned at that time under 
Diagnostic Code 9405.  That evaluation remained in effect 
until a July 1999 rating decision increased the evaluation 
for the veteran's psychiatric disorder, then characterized as 
a depressive reaction/dysthymic disorder, from 10 percent to 
30 percent under Diagnostic Code 9433.  The 30 percent 
evaluation remains in effect.

Under Diagnostic Code 9433, a 30 percent disability rating is 
in order when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The evidence for consideration consists of private and VA 
outpatient treatment records that show treatment for 
complaints of anxiety and depression, as well as a report of 
a September 2004 VA psychiatric examination.  While the 
private and VA outpatient treatment records do show 
complaints referable to the veteran's service-connected 
psychiatric disability, those records generally contain 
limited clinical findings with which to evaluate the severity 
of the veteran's disability.  As such, the September 2004 VA 
examination has the greatest probative value in determining 
the most appropriate evaluation for the veteran's disability.

A review of the report of the September 2004 VA psychiatric 
examination disclosed that the veteran's claims file had been 
reviewed with particular emphasis on the history and events 
since the last VA examination performed in June 1999.  It was 
indicated that the veteran had no psychiatric 
hospitalizations since the time of the last VA examination.  
It was noted that at the time of the last VA examination the 
veteran was in treatment with the mental health clinic, but 
that shortly after his last examination he was found to be 
doing well and stable on medication and was discharged from 
the mental health clinic to be followed through his primary 
care provider.  The veteran reported that he had not seen the 
psychiatrist in over four years.  The veteran reported that 
his main problem at the time of the examination was 
essentially his tinnitus and hearing difficulties, as well as 
knee pain, and indicated that he had been living with 
depressive symptoms for many years and that it did not bother 
him as much.  He indicated that he was currently doing fairly 
well on medication.  The veteran reported no new problems 
with memory or concentration and stated that his energy level 
had remained the same.  The veteran also reported that since 
the time of his last VA examination there had actually been 
improvement in his life.  The veteran indicated that there 
had been no decline in his social or occupational 
functioning, although the veteran did indicate that he had 
not worked in several years.  

On mental status examination the veteran was alert and 
oriented to person, place, time and situation.  He was neatly 
dressed and groomed and displayed no overt tics or 
mannerisms.  Speech was fluent and articulate and he was 
socially appropriate and cordial towards the examiner.  His 
mood was described as "okay" and this was consistent with his 
overall affect.  The veteran's affect was of full range and 
he did not appear overly depressed at the time of the 
examination.  The veteran did not describe any interference 
with daytime activities from sleep impairment and he did not 
have any paranoid ideation or manifest any ritualistic 
behavior.  The veteran did not describe any panic attacks or 
problems with impulse control.  Thought processes were 
coherent, logical and goal-directed and there was no sign of 
psychosis during the examination.  Judgment for hypothetical 
situations was intact and his insight into his current life 
situation was apparent.  Short-term memory was described as 
intact.  The assessment following the examination was of a 
dysthymic disorder.  

It was noted that the veteran had a long history of a mood 
which had been generally down, and that this had not changed.  
The veteran reported some irritability, but indicated that at 
the time of the examination he was in one of his better 
moods.  It was noted that the veteran indicated that he had 
impairment in social and vocational areas, but the examiner 
found no additional impairment from an occupational or social 
functioning viewpoint since the last VA examination.  The 
examiner assigned a Global Assessment of Functioning score 
of 60 and that it was his opinion that the dysthymic disorder 
accounted for the majority of the veteran's dysfunction based 
on the Global Assessment of Functioning score.  The examiner 
concluded with an opinion that the veteran's contention that 
he had suffered further dysfunction secondary to his 
dysthymic disorder could not be substantiated by the record 
or the veteran's own statements at the time of the 
examination.

The criteria for the next higher evaluation, 50 percent, have 
not been met.  The veteran has very little, if any of the 
symptoms contemplated for the next higher 50 percent 
evaluation.  The veteran was not shown in treatment records 
or on the VA examination to have a flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of memory or judgment; impaired abstract thinking; 
or difficulty in establishing and maintaining effective and 
work relationships.  

While there may be some disturbances of the veteran's mood, 
that finding would represent the only symptom contemplated by 
the next 50 percent evaluation, and the Board notes that a 
depressed mood is contemplated in the currently assigned 
30 percent evaluation.  As such, the Board finds that the 
veteran does not more nearly meet the criteria for the next 
higher 50 percent evaluation.  Therefore, the Board finds 
that the criteria for an evaluation in excess of 30 percent 
for the veteran's dysthymic disorder have not been met.

Evaluation of Left Knee

An August 1971 rating decision granted service connection for 
post fracture residuals of the left patella and assigned a 
noncompensable evaluation under Diagnostic Code 5299.  That 
evaluation remained in effect until a July 1999 rating 
decision increased the evaluation from noncompensable to 
10 percent under Diagnostic Code 5299-5010.

The veteran's residuals of the fracture of the left patella 
have been rated by analogy to traumatic arthritis of the 
knee.  Evaluations under Diagnostic Code 5010 for traumatic 
arthritis are assigned as they are for degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
evaluates disabilities based on the degree of limitation 
under the appropriate Diagnostic Codes, in this case, 
Diagnostic Code 5260 for flexion of the leg and Diagnostic 
Code 5261 for limitation of extension of the leg.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5260, a 10 percent evaluation is for 
assignment when flexion is limited to 45 degrees and a 
20 percent evaluation when flexion is limited to 30 degrees.  
Under Diagnostic Code 5261, a 10 percent evaluation is for 
assignment when extension of the leg is limited to 
10 degrees, and a 20 percent evaluation when extension of the 
leg is limited to 15 degrees.  Nevertheless, "[t]he intent of 
the schedule is to recognize painful motion or joint or 
periarticular pathology as productive of disability.  It is 
the intent to recognize actual painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The evidence for consideration again consists of private and 
VA outpatient treatment records, as well as the report of a 
VA examination afforded the veteran to assess the severity of 
his left knee disability.  While the outpatient treatment 
records do show complaints of left knee pain, they do not 
contain clinical findings necessary to evaluate the severity 
of the veteran's disability under the criteria set forth 
above.  As such, the September 2004 VA examination report has 
the greatest probative value in determining the appropriate 
evaluation for the veteran's knee disability.

The report of the September 2004 VA examination indicated 
that the veteran's claims file had been reviewed in 
connection with the examination.  At the time of examination, 
the veteran complained of a snap, crackle and pop of the left 
knee.  He did not complain of any dislocations, but reported 
that he did have occasional give way not more than twice a 
year.  The veteran described experiencing swelling without 
redness of the left knee, particularly associated with 
overuse and that this occurred one time weekly.  The veteran 
reported experiencing pain in his left knee and that it 
bothered him at night.  The examiner noted that the veteran 
did not require crutches, canes, braces or any other type of 
orthotic or prosthetic device either for support or 
ambulation.  The veteran also did not complain of weakness, 
fatigue or loss of function secondary to his knee and had not 
noted any muscular wasting or loss or any abnormal movements.  

On physical examination there was some anterior enlargement 
of the surface of the left knee with prominence of the 
patella.  There was no erythema, edema or effusion palpable, 
although the veteran did experience tenderness in the medial 
aspect of the joint space on deep palpation.  The patellar 
grind test was positive and there was significant crepitus 
both palpable as well as audible with ranges of motion.  The 
veteran was able to fully extend the left knee to 0 degrees 
and fully flex to 140 degrees, and he did not complain of 
pain in doing so.  The popliteal space was unremarkable and 
Lachman's and McMurray's tests were negative bilaterally.  
There was excellent muscle tone and strength in the lower 
extremities, bilaterally.  The veteran's standing balance was 
intact although the veteran's gait was mildly antalgic 
favoring the right knee.  X-rays revealed patellofemoral spur 
and narrowing of the medial joint space and tibial spurs as 
well.  The diagnosis following the examination was moderate 
post traumatic arthritis of the left knee directly related to 
an injury received during service.

The criteria for an evaluation in excess of 10 percent for 
the veteran's left knee have not been met.  In particular, 
the private and VA treatment records, as well as the 
September 2004 VA examination do not show that extension of 
the left knee was limited to 15 degrees or that flexion of 
the left knee was limited to 30 degrees.  It is also 
significant that at the time of the VA examination there was 
no indication of any painful motion, nor is there any 
indication of functional loss due to flare-ups of pain, 
fatigability, incoordination or weakness contained in either 
the outpatient treatment records or in the report of the VA 
examination.  Accordingly, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's left 
knee disability is not warranted, even with consideration of 
38 C.F.R. §§ 4.44, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).


Evaluation of Hearing Loss

A rating decision dated in August 1971 granted service 
connection for neurosensory hearing loss and assigned a 
noncompensable evaluation.  That evaluation remained in 
effect until a rating decision dated in October 2004, during 
the course of this appeal increased the evaluation from 
noncompensable to 10 percent.

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination), set forth below,  is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  
38 C.F.R. § 4.85(b).  The puretone threshold average is the 
sum of the puretone thresholds at 1,000, 2,000, 3,000 and 
4,000 Hertz, divided by 4.  This average is used in all cases 
to determine the Roman numeral designation for hearing 
impairment.  38 C.F.R. § 4.85(d).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

Table VII, (Percentage Evaluations for Hearing Impairment), 
set forth below, is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the vertical 
columns the ear having the poor hearing.  The percentage 
evaluation is located at the point where the rows and column 
intersect.  38 C.F.R. § 4.85(e).  

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

While private and outpatient treatment records may contain a 
reference to the veteran's hearing loss, none of those 
records contain an audiological examination with the clinical 
findings necessary to evaluate the severity of the veteran's 
disability.  As such, the only evidence for consideration in 
determining the appropriate evaluation for the veteran's 
disability is the report of the October 2002 VA examination.

On the VA audiological evaluation performed in October 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
70
75
75
67.5
LEFT
45
75
85
95
75

The speech discrimination for the right ear was 76 percent 
and for the left ear was 76 percent.  The diagnosis following 
the examination was moderate sloping to severe bilateral 
sensorineural hearing loss.  The examiner indicated that test 
results obtained at the time of the examination were 
consistent with those obtained at the clinic in May 1999 and 
June 1999 and indicate no substantial decrease in hearing 
sensitivity since that time.

The results of the October 2002 VA examination indicate that 
the average decibel loss was 67.5 for the right ear (rounded 
up to 68) for the right ear and that speech discrimination 
for that ear was 98 percent.  This corresponds to Level IV 
hearing in the right ear under Table VI.  For the left ear, 
the average decibel loss was 75 decibels and the speech 
discrimination score was 76 percent.  This translates into 
Level V for the left ear under Table VI.  When those values 
are plotted on Table VII, it is apparent that the currently 
assigned 10 percent evaluation for the veteran's bilateral 
hearing loss is accurate and appropriate.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 4.86, but finds that the provisions 
of that regulation are not for application in this case.  The 
October 2002 VA examination did not demonstrate that the pure 
tone thresholds at each of the four specified frequencies was 
55 decibels or more, or that the pure tone threshold at 
1,000 Hertz was 30 decibels or less and 70 decibels or more 
at 2,000 Hertz.  Consequently, a higher evaluation for the 
veteran's bilateral hearing loss is not warranted.


ORDER

An evaluation in excess of 30 percent for a dysthymic 
disorder is denied.

An evaluation in excess of 10 percent for residuals of a 
fracture of the left patella is denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


